Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an auxiliary heating device disposed below said container” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “an auxiliary heating device” coupled with functional language “disposed below said container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
 Claim limitation “a drive member associated with said container” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a drive member” coupled with functional language “associated with said container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “a control and command unit connected to the drive member” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a control and command unit” coupled with functional language “connected to the drive member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
“The main heating device 18 and the auxiliary heating device 19 can be made of tubular electric resistances, or resistive bands, or resistive induction wires” has been described in Par.0067 of the present Specification.  
“a drive member” although is not clear described in the present specification, however, it is well known in the art “a drive member” is a motor.
“a control and command unit” although is not clear described in the present specification, however, it is well known in the art “a control and command unit” is any kind of controller, control panel, processor or microprocessor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-2, 4-5 and 14 is indicated because: the prior art of record does not anticipate or render fairly obvious in combination with all the additional elements of the claimed invention as cited in the independent claim 1 such as …an auxiliary heating device disposed below said container, a drive member associated with said container….the auxiliary heating device, wherein when the container is stationary, the main heating device is activated at a first main temperature level and the auxiliary heating device is activated at a first auxiliary temperature level higher than the first main temperature level, and when the container is rotating the main heating device is activated at a second main temperature level higher than the first main temperature level and the auxiliary heating device is activated at a second auxiliary temperature level lower than the first auxiliary temperature level, and wherein said apparatus is bladeless.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/
Primary Examiner, Art Unit 3761
06/05/2022